Citation Nr: 1813700	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-35 474	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus with bilateral degenerative joint disease of the first toe metatarsophalangeal and interphalangeal joints and right foot hallux valgus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served in the Texas Army National Guard from August 1977 to March 1978.  Veteran status was achieved by virtue of the RO's grant of service connection for residual scar, status post appendectomy.  As discussed in Hill v. McDonald, 28 Vet. App. 243, 251-52 (2016), due to the service connection of another disability, that period of service is now considered to be active service.  As the grant of service connection was based on the Veteran's service without reference to a specific period of active duty for training, the Board treats the entire period as active.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction currently resides with the Waco, Texas RO.  

In September 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

During the course of the appeal, in a July 2014 rating decision, the RO granted service connection for residual scar, status post appendectomy, assigning a noncompensable rating.  The Veteran was informed that this action constitutes a full grant of benefits sought on appeal.  There remains no case or controversy regarding the issues of entitlement to service connection for residual scar, status post appendectomy.  Therefore, this issue is no longer in appellate status.  


FINDINGS OF FACT

The Veteran's bilateral pes planus with bilateral degenerative joint disease of the first toe metatarsophalangeal and interphalangeal joints and right foot hallux valgus is etiologically related to his service.


CONCLUSION OF LAW

Service connection for bilateral pes planus with bilateral degenerative joint disease of the first toe metatarsophalangeal and interphalangeal joints and right foot hallux valgus is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017); Hill v. McDonald, 28 Vet. App. 243, 252-53 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim has been considered with respect to VA's duty to notify and assist.  The outcome below is favorable.  Thus, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends his bilateral foot condition is related to service and has been a chronic problem since his separation from service.  Service connection was initially denied because the evidence showed that the Veteran's foot condition was incurred in active duty for training (ACDUTRA), not during a period of active service.  However, as noted in the introduction above, the Veteran attained Veteran status by virtue of the RO's December 2014 grant of service connection.  Thus, the Board will proceed with its analysis.  

The Veteran's service treatment records (STRs) reflect February 1978 complaints of bilateral foot pain.  No objective findings were made upon examination and the Veteran was instructed to return to duty.  Also in February 1978, the Veteran complained of the arches in his boots causing pain and he was referred to a podiatrist.  

In a December 2013 VA examination, the Veteran was diagnosed with bilateral degenerative joint disease of the first toe metatarsophalangeal and interphalangeal joints and right foot hallux valgus.  The examiner noted that the Veteran sought treatment for bilateral foot pain while in service and opined that the Veteran's current bilateral foot condition is as likely as not related to his in-service foot pains.  

In summary, the Veteran currently has a diagnosis of bilateral pes planus with bilateral degenerative joint disease of the first toe metatarsophalangeal and interphalangeal joints and right foot hallux valgus.  As to the remaining element, the preponderance of the evidence supports a finding that bilateral pes planus is related to service.  The opinion in the December 2013 VA examination relates the Veteran's current foot condition to service.  After careful review of the probative opinion evidence, the Board grants service connection for bilateral pes planus with bilateral degenerative joint disease of the first toe metatarsophalangeal and interphalangeal joints and right foot hallux valgus.


ORDER

Service connection for bilateral pes planus with bilateral degenerative joint disease of the first toe metatarsophalangeal and interphalangeal joints and right foot hallux valgus is granted.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


